EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 10/1/2021. Claims 1 and 4-10 are pending. Claims 2 and 3 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A precast wall having an integrated wall structure comprising concrete between precast panels, the precast wall comprising:
an outer panel and an inner panel spaced apart at a distance and facing each other;
a plurality of truss connection members connecting the outer panel and the inner 
rail members buried in the outer panel and the inner panel, respectively, and connected to the truss connection members,
wherein the truss connection members include horizontal members spaced apart at a distance and horizontally connecting the rail members and inclined members respectively connecting the rail members in an oblique direction between one horizontal member and another horizontal member of the horizontal members; and
coupling members respectively coupled to one surface of a corresponding rail member of the rail members connected to the truss connection members, in a longitudinal direction, wherein:
the rail members comprise extension members extending in longitudinal directions and buried in the outer panel and the inner panel and a plurality of link members connected to the extension members;
the coupling members comprise end portions being bent in a same direction and threads being formed on the end portions;
the precast wall further includes a plurality of reinforcing members connecting the extension members; and
the coupling members are coupled to one surface of the link members with the reinforcing members being fitted between the coupling members and the link members.

6. (Currently Amended) The precast wall according to claim 5, wherein the outer panel is positioned higher than the inner panel to provide an outer wall of the integrated wall structure.
Claims 1 and 4-10 are allowed.
Claims 2 and 3 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 10/1/2021, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s remarks (pages marked 7 and 8) point to the prior art not teaching or disclosing the totality of the claimed invention, including, inter alia, the precast wall including a plurality of reinforcing members connecting the extension members, and the coupling members being coupled to one surface of the link members with the reinforcing members being fitted between the coupling members and the link members, as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635